                  Case 19-14930-RBR          Doc 8    Filed 04/16/19       Page 1 of 14



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    Fort Lauderdale Division
                                     www.flsb.uscourts.gov

In re:                                                                   Chapter 11

ADVANCE CASE PARTS, INC.,                                                Case No. 19-14930-RBR


                   Debtor.
                                         /

   DEBTOR'S EMERGENCY AGREED MOTION FOR ORDER AUTHORIZING THE
   DEBTOR TO USE CASH COLLATERAL, FACTOR ACCOUNTS, AND PROVIDE
                       ADEQUATE PROTECTION

             (Emergency Hearing Requested for Thursday, April 18, 2019, at 10:00 a.m.)

                        STATEMENT OF EXIGENT CIRCUMSTANCES

                      The Debtor requests an emergency hearing in this matter on
                      April 18, 2019. Without the immediate authorization to use
                      cash collateral and provide adequate protection as detailed
                      herein, the Debtor will be irreparably harmed because the
                      Debtor will not be able to acquire goods and services
                      necessary for its day-to-day operations or generally
                      maintain and preserve the going concern, enterprise value
                      of the business.

                      Prior to the filing of this Chapter 11 case, the Debtor and
                      CDS Business Services, Inc. d/b/a Newtek Business Credit
                      (the "Lender") have negotiated the consensual use of the
                      Lender's cash collateral in accordance with a 13-week
                      budget attached to this Motion as Exhibit "A" (the
                      "Budget") and adequate protection in the form of
                      replacement liens on all post-petition assets acquired by the
                      Debtor in the same priority as existed in favor of Lender as
                      of the commencement of this case.


         ADVANCE CASE PARTS, INC. (the "Debtor") seeks the entry of an agreed Order

authorizing the Debtor to use its cash collateral on an interim and final basis, factor accounts

pursuant to existing Pre-Petition Factor Agreements (defined below), and to provide Lender with



48579059;4

 AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                 Case 19-14930-RBR             Doc 8      Filed 04/16/19        Page 2 of 14



adequate protection as detailed herein pursuant to 11 U.S.C. Sections 361 and 363 (the

"Motion").1

                                          RELIEF REQUESTED

          An immediate and critical need exists for the Debtor to be permitted access to Cash

Collateral in order to continue to operate its businesses and preserve its ongoing, enterprise

value. Therefore, the Debtor seeks an emergency interim hearing (the "Interim Hearing") in

accordance with Rule 4001(b)(2) of the Federal Rules of Bankruptcy Procedures (the

"Bankruptcy Rules"). At the Interim Hearing, the Debtor will seek entry of an Interim Order, a

copy of which is attached hereto as Exhibit "B." By this Motion, the Debtor further seeks a

final hearing (the "Final Hearing") on this Motion, to be held approximately 30 days after the

Interim Hearing in accordance with Bankruptcy Rule 4001(b)(2) and (3). Finally, the Debtor

seeks to provide Lender with adequate protection in the form of: (i) replacement liens securing

any cash collateral used by the Debtor that are equal in validity and priority as any liens the

Lender held against the Debtor's collateral as of the commencement of this case; (ii) monthly

payments of $17,500; and (iii) allowance of super-priority administrative expense claims for any

diminution of value exceeding the value of the replacement liens and adequate protection

payments.

                           FACTS RELATED TO RELIEF REQUESTED

          1.     On April 16, 2019 (the "Petition Date"), the Debtor filed a voluntary petition in

this Court for relief under Chapter 11 of Title 11 of the United States Code (the Bankruptcy        "




Code ). Since that time, the Debtor has operated as a debtor-in-possession pursuant to Sections
      "




1
  In support of the Motion, the Debtor relies on the Declaration of Paul Podhurst in Support of Chapter 11 Petition
and First Day Motions to be filed with the Court (the "First Day Declaration"). The Motion is being filed pursuant
to 11 U.S.C. Sections 361 and 363, Bankruptcy Rules 4001 and 9014, Local Rules 9013-(F) and (G), and this
Court's Guidelines for Motions Seeking Authority to Use Cash Collateral and Motions Seeking Approval of
Postpetition Financing (the "Court Guidelines").


48579059;4
                                                      -2-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 19-14930-RBR           Doc 8     Filed 04/16/19      Page 3 of 14



1107 and 1108 of the Bankruptcy Code. As of the date hereof, no creditors’ committee has been

appointed in this case. In addition, no trustee or examiner has been appointed. For a detailed

description of the Debtor, its operations and assets and liabilities, the Debtor respectfully refers

the Court and parties-in-interest to the First Day Declaration.

         2.    Any cash or cash equivalents, funds or proceeds of or derived from certain of the

collateral securing the obligations of the Debtor to the Lender under the Pre-Petition Loan

Agreement (defined below) constitute cash collateral within the meaning of Section 363 of the

Bankruptcy Code (the "Cash Collateral"). The Cash Collateral includes, without limitation, the

Debtor’s cash or cash equivalents maintained in the Debtor's bank accounts and proceeds

received by the Debtor from the sale of inventory and collection of accounts receivables.

         3.    Prior to the Petition Date, the Debtor and Lender were parties to an Accounts

Receivable Administration Agreement dated February, 2016 and an Inventory Advance

Agreement secured by a UCC-1 Finance Statement recorded as Instrument No. 201606526500 in

the Florida Secured Transaction Registry on February 17, 2016 (hereinafter, together with all

amendments thereto and modifications thereof, the "Pre-Petition Factor Agreements"). As of

the date of this Motion, the amount owing to the Lender under the Pre-Petition Factor

Agreements is $1,117,119.26 (the "Factor Secured Debt").

         4.    Pursuant to the Pre-Petition Factor Agreements, the Debtor receives from Lender

80% of each account receivable sold to Lender on the date the A/R is transferred to Lender and

receives the remaining 20% of each A/R sold to Lender at the time the A/R is collected by the

Lender. Pursuant to the Pre-Petition Factor Agreements, the Debtor is obligated to make the

following payments to Lender: (i) monthly interest payments to Lender under the Pre-Petition

Factor Agreements in the amount of 3.5% above the Prime Rate; (ii) processing fees equal to




48579059;4
                                                 -3-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                    Case 19-14930-RBR              Doc 8      Filed 04/16/19         Page 4 of 14



$.35 for each transfer to Lender from Debtor's account debtors; (iii) statement fees equal to $.85

per statement issued by Lender to Debtor's account debtors, plus any cost of first class postage;

and (iv) a collateral monitoring fee equal to 0.45% of the outstanding advanced to Debtor in the

calendar month preceding the month for which the monitoring fee is calculated (the "Factor

Obligations"). See Exhibit "C."

           5.       In the one-year period preceding the commencement of this case, the Factor

Obligations have averaged approximately $17,500 per month.

           6.       Prior to execution of the Pre-Petition Factor Agreements, the Debtor and Debtor's

affiliate, Advance Case Parts RE Holdings, LLC ("ACP Real Estate"), were co-obligors on a

Small Business Administration loan with Newtek Small Business Finance, LLC (the "SBA

Lender")2 for a principal balance of $3,033,000.00 secured by a first position lien on all assets of

the Debtor and ACP Real Estate (the "SBA Loan"). The SBA Loan was used by the Debtor and

ACP Real Estate to inter alia: (i) allow ACP Real Estate to acquire commercial real property that

the Debtor currently leases from ACP Real Estate for its operations; (ii) payoff certain existing

secured indebtedness by Debtor and ACP Real Estate; and (iii) provide Debtor with additional

operating capital.          As of the date of this Motion, the amount owing to the SBA Lender under

the SBA Loan is $3,036,872.71 (the "SBA Secured Debt").

           7.       Prior to the commencement of this case, the Lender and SBA Lender executed

two intercreditor agreements wherein the SBA Lender subordinated its first position lien in favor

of Lender as to Debtor's inventory, accounts, and any proceeds derived from any inventory or

accounts (the "Intercreditor Agreements").




2
    Lender and SBA Lender are affiliated entities that are independently operated.



48579059;4
                                                         -4-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                   Case 19-14930-RBR             Doc 8     Filed 04/16/19        Page 5 of 14



           8.      As security for the payment of all Factor Secured Debt, the Debtor granted to

Lender pursuant to the Pre-Petition Factor Agreements and the Intercreditor Agreements

documents (collectively, the "Pre-Petition Loan Documents")3, security interests in and liens

(collectively, the "Pre-Petition Liens") upon all assets of the Debtor, including, without

limitation, all of Debtor's accounts, inventory, deposits, and any proceeds of the aforementioned

collateral (all such personal property, as the same existed on the Petition Date, together with all

cash and non-cash proceeds thereof, the "Pre-Petition Collateral").

           9.      As of the Petition Date, the Debtor estimates that the Pre-Petition Collateral

consists of approximately: (i) $55,000 currently on deposit in the Debtor's operating and

checking accounts; (ii) $560,000 of accounts receivable that are less than 90 days old; and (iii)

$550,000 in existing inventory.

           10.     In connection with the Debtor's proposed use of Cash Collateral hereunder and in

order to provide the Lender with adequate protection for the aggregate diminution of the Cash

Collateral resulting from the Debtor's use thereof, the Debtor has agreed, subject to approval of

this Court, that the Lender, shall have, nunc pro tunc as of the commencement of this Chapter 11

case, a replacement lien pursuant to 11 U.S.C. §361(2) on and in all property of the Debtor

acquired or generated after the Petition Date, but solely to the same extent and priority, and of

the same kind and nature, as the property of the Debtor securing the prepetition obligations to the

Lender under the Pre-Petition Loan Documents.

           11.     In addition, the Debtor shall pay Lender adequate protection payments of $17,500

per month (the "Adequate Protection Payments"). As detailed previously herein, prior to the

Petition Date, the median monthly payments paid by the Debtor to Lender under the Pre-Petition

Loan Documents was approximately $17,500 per month. Thus, the Debtor asserts that the

3
    A true and correct copy of the Pre-Petition Loan Documents are attached hereto as Composite Exhibit "C."


48579059;4
                                                       -5-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                  Case 19-14930-RBR        Doc 8     Filed 04/16/19      Page 6 of 14



proposed Adequate Protection Payments will prevent the diminution in value of the Lender's

existing liens.

         12.      For avoidance of doubt, the Lender shall not have or be granted a replacement

lien on or against any claims or causes of action arising under Sections 542 through 550 of the

Bankruptcy Code (the "Avoidance Actions") or on or against the proceeds of the Avoidance

Actions.

         13.      In the event that diminution occurs in the value of Cash Collateral from and after

the Petition Date as a result of the Debtor's use thereof in an amount in excess of the value of the

replacement liens granted herein and the Adequate Protection Payments, then the Lender shall be

granted an administrative claim under section 507(b) of the Bankruptcy Code with priority over

all other administrative expense claims, subject to the Carve Out, as hereinafter defined.

         14.      The Debtor proposes to use the Cash Collateral strictly in accordance with the

terms of the Budget prepared by the Debtor and consented to by the Lender. The Budget covers

a 13-week period from the Petition Date through July 12, 2019. The Debtor also requests that it

be authorized: (i) to exceed any line item on the Budget by an amount equal to ten percent (10%)

of each such line item; or (ii) to exceed any line item by more than ten percent (10%) so long as

the total of all amounts in excess of all line items for the Budget do not exceed ten percent (10%)

in the aggregate of the total Budget.

         15.      The Debtor requests that the replacement liens and administrative expense claims

granted to the Lender pursuant to the terms hereof be at all times subject and junior to: (i) the

fees of the Office of the United States Trustee pursuant to 28 U.S.C. § 1930; (ii) any court costs,

and (iii) the fees and expenses for Court approved professionals for the Debtor in the amounts

and as set forth in the Budget (collectively, the "Carve Out").




48579059;4
                                                 -6-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 19-14930-RBR           Doc 8     Filed 04/16/19      Page 7 of 14



         16.   Supplemental to the replacement liens provided to the Lender hereunder, the

Debtor will furnish the Lender with such financial and other information as required by the Pre-

Petition Loan Documents or other reports as the Lender reasonably requests.

         17.   The replacement liens granted to the Lender hereunder in connection with the use

of the Cash Collateral shall be valid and perfected without the need for the execution or filing of

any further documents or instruments.

                 APPLICABLE AUTHORITY FOR RELIEF REQUESTED

         A.    The Court Should Approve the Debtor's Requested Use of Cash Collateral
               Because the Lender Consents to Such Use.

         18.   A debtor's use of estate property is governed by Section 363 of the Bankruptcy

Code. Section 363(c)(l) provides that a debtor may use estate property in the ordinary course of

business without notice or a hearing.        Section 363(c)(2) imposes specific limitations upon

property that constitutes cash collateral and provides that a debtor can only use, sell or lease cash

collateral either if the entity with an interest in the cash collateral consents or the Court

authorizes such use. As set forth in the First Day Declaration, the Debtor has been working with

the Lender over the past several months in connection with the exploring various alternatives

concerning the restructuring of the obligations owed the Lender. The Debtor has reached an

agreement with the Lender regarding the proposed use of Cash Collateral pursuant to the Budget

and the Proposed Order attached to this Motion. The agreement reached with Lender complies

with the Court Guidelines and is similar in form and substance as cash collateral agreements

previously approved in this District and by this Court in similar Chapter 11 proceedings.

Accordingly, this Court should approve the Debtor's use of the Lender's Cash Collateral pursuant

to Section 363(c)(2) of the Bankruptcy Code under the terms of Debtor's agreement with Lender.




48579059;4
                                                 -7-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 19-14930-RBR           Doc 8     Filed 04/16/19      Page 8 of 14



         B.    The Court Should Enter an Order Authorizing the Continued Use of Cash
               Collateral Because the Debtor Is Providing the Lender with Adequate
               Protection.

         19.   Pursuant to the terms hereof, the Debtor is providing and will provide adequate

protection to the Lender as contemplated and required by Sections 361, 363(c)(2)(B) and 363(e),

respectively, and hereby seeks the Court's approval thereof. The Bankruptcy Code does not

explicitly define "adequate protection," but does provide a non-exclusive list of the means by

which a debtor may provide adequate protection, including "other relief" resulting in the

"indubitable equivalent" of the secured creditor's interest in such property. See 11 U.S.C. § 361.

What constitutes adequate protection must be evaluated on a case-by-case basis. In re Swedeland

Dev. Group Inc., 16 F.3d 552, 564 (3d Cir. 1994) (citing In re O'Connor, 808 F.2d 1393, 1396-

97 (10th Cir. l987)); In re Martin, 761 F.2d 472, 476 (8th Cir. 1985).

         20.   Adequate protection is meant to ensure that the secured lender receives the value

for which it originally bargained. Swedeland, 16 F.3d at 564 (citing O'Connor, 808 F.2d at

1396) ("the whole purpose of adequate protection for a creditor is to ensure that the creditor

receives the value for which he bargained pre bankruptcy"). Courts have noted that "the essence

of adequate protection is the assurance of the maintenance and continued recoverability of the

lien value during the interim between the filing . . . and the confirmation." In re Arriens, 25 B.R.

79, 81 (Bankr. D. Or. 1982). The focus of the requirement is to protect a secured creditor from

diminution in value during the use period. See In re Kain, 86 B.R 506, 513 (Bankr. W.D. Mich.

1988); In re Becker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986); In re Ledgmere

Land Corp., 116 B.R. 338, 343 (Bankr. D. Mass. 1990).

         21.   The Debtor's requested use of Cash Collateral and the protections afforded to the

Lender herein, including but not limited to, replacement liens, monthly reporting as required

under the Loan Documents, and allowance of super priority administrative claims (to the extent


48579059;4
                                                 -8-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 19-14930-RBR           Doc 8     Filed 04/16/19      Page 9 of 14



of any diminution in the Lender's collateral), in light of the circumstances, are reasonable,

appropriate, and sufficient to satisfy the legal standard of "adequate protection" and will serve to

maintain the value of the Lender's Collateral.

               (a)     The Use of Cash Collateral Will Preserve the Debtor's Going Concern
                       Value, Which Will Inure to the Benefit of the Estate.

         22.   The continued operation of the Debtor's business will preserve and maintain its

going concern, enterprise value and enable the Debtor to continue to operate and maximize its

value in the reorganization process. However, as discussed above, if the Debtor is not allowed to

use Cash Collateral, its business operations will be substantially interrupted. This would result in

a significant diminution in the value of the Debtor's assets (including the Cash Collateral) to the

detriment of the Debtor's creditors and interest holders and other harm to the estate.

         23.   It is well established that a bankruptcy court, where possible, should resolve

issues in favor of preserving the business of the debtor as a going concern:


               A debtor, attempting to reorganize a business under Chapter 11,
               clearly has a compelling need to use "cash collateral" in its effort
               to rebuild. Without the availability of cash to meet daily operating
               expenses such as rent, payroll, utilities, etc., the congressional
               policy favoring rehabilitation over economic failure would be
               frustrated.

In re George Ruggiere Chrysler-Plymouth, Inc., 727 F.2d 1017, 1019 (11th Cir. 1984).

         24.   Accordingly, courts authorize the use of cash collateral to enhance or preserve the

debtor's going concern value. For example, in In re Stein, 19 B.R. 458 (Bankr. E.D. Pa. 1982),

the court allowed a debtor to use cash collateral where the secured party was undersecured,

finding that the use of cash collateral was necessary to the debtor's continued operations and the

creditor's "secured position can only be enhanced by the continued operation of the [debtor's

business]" Id. at 460; see also Federal Nat. Mort. v. Dacon Bolingbrook Assocs., 153 B.R. 204,



48579059;4
                                                 -9-
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 19-14930-RBR          Doc 8      Filed 04/16/19      Page 10 of 14



214 (N.D. Ill. 1993) (security interest protected to extent debtor reinvested rents in operation and

maintenance of the property); In re Constable Plaza Assoc., 125 B.R. 98, 105 (Bankr. S.D.N.Y.

1991) (debtor's reinvestment of rents to maintain and operate office building "will serve to

preserve or enhance the value of the building which, in turn, will protect the collateral covered

by [the] mortgage"); In re Dynaco Corp., 162 B.R. 389, 395-96 (Bankr. D.N.H. 1983) (finding

that the alternative to the debtor's use of cash collateral, termination of its business, would doom

reorganization and any chance to maximize value for all creditors); In re Karl A. Neise, Inc., 16

B.R. 600, 602 (Bankr. S.D. Fla. 1981) (marginally secured creditor adequately protected by lien

on postpetition property acquired by debtor; debtor can use cash collateral "in the normal

operation of their business").

         25.   As discussed above, the Debtor will use Cash Collateral in the ordinary course of

its business to, among other things, continue to operate and maintain its operations in

anticipation of restructuring its debts through the reorganization process. If the Debtor cannot

continue to use Cash Collateral, it likely will be forced to cease operations and convert this cases

to Chapter 7. This cessation would irreparably damage the Debtor's business by causing, among

other things, employee attrition, lost revenues, loss of business reputation and loss of ability to

sell certain business segments. By contrast, granting authority will allow the Debtor to maintain

operations and preserve the going concern value of its business, which will inure to the benefit of

the Lender, all other creditors, and interest holders.

               (b)     The Lender is Adequately Protected by the Grant of Replacement
                       Liens on Post-Petition Assets and the Allowance of a Superpriority
                       Administrative Expense Claim.

         26.   The Bankruptcy Code expressly provides that "granting a replacement lien is a

means of adequate protection." 11 U.S.C. § 361(2). Granting replacement liens provides ample

adequate protection of the secured creditor's interest in cash collateral. See, e.g., In re O'Connor,


48579059;4
                                                 - 10 -
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 19-14930-RBR          Doc 8      Filed 04/16/19      Page 11 of 14



808 F.2d at 1393; In re Dixie-Shamrock Oil & Gas. Inc., 39 B.R. 115, 118 (Bankr. M.D. Tenn.

1984). The Debtor will adequately protect the Lender's interests in Cash Collateral by, among

other things, providing post-petition security interests in the Debtor's assets of the same type as

the Lender held pre-petition to the extent the Debtor's use of Cash Collateral results in a post-

petition decrease in the value of the Collateral securing the Lender's claims. Such post-petition

security interests will be of the same validity and priority as the Lender's pre-petition liens and

security interests.

         27.    The Debtor believes that use of Cash Collateral pursuant to the terms and

conditions set forth above is fair and reasonable and adequately protects the Lender. The

combination of: (i) the Debtor's ability to preserve the going concern value of the business with

the use of Cash Collateral; (ii) the post-petition liens granted to the Lender; (iii) the right to

assert super-priority administrative expenses granted to the Lender herein, and (iv) providing the

Lender with the other protections set forth herein, including the availability of financial

reporting. For all of the reasons stated above, this Court's approval of the Debtor's use of the

Lender's Cash Collateral is proper herein. A proposed Interim Order granting the Debtor's use of

Cash Collateral on the terms set forth herein is attached hereto as Exhibit "B."

         WHEREFORE, the Debtor respectfully requests that the Court enter the Interim Order:

(A) authorizing the Debtor (i) to use the Cash Collateral of the Lender pursuant to the terms set

forth above and in accordance with the Budget, (ii) continue factoring A/R under the Pre-Petition

Loan Documents; (iii) pay Lender Adequate Protection payments as detailed herein; and (iv) to

grant the replacement liens and super-priority administrative expense claims as set forth above in

connection with the use thereof, and (B) setting a final hearing hereon approximately thirty (30)




48579059;4
                                                 - 11 -
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 19-14930-RBR          Doc 8      Filed 04/16/19      Page 12 of 14



days after the entry of the Interim Order on this Motion, and for such other and further relief as

the Court deems just and proper.

         Dated: April 16, 2019.
                                            Respectfully Submitted,
                                            AKERMAN LLP
                                            Proposed Attorneys for Debtor-in-Possession
                                            350 East Las Olas, Blvd., Suite 1600
                                            Ft. Lauderdale, Florida 33301
                                            Tel: (954) 463-2700 / Fax: (954) 463-2224

                                            By:    /s/ Eyal Berger
                                             Eyal Berger, Esq.
                                             Florida Bar No. 11069
                                             eyal.berger@akerman.com




48579059;4
                                                 - 12 -
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                  Case 19-14930-RBR       Doc 8      Filed 04/16/19      Page 13 of 14



                                  CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that a true and correct copy of the foregoing was served this

April 16, 2019 via CM/ECF and/or U.S. Mail upon all parties listed on the attached service list.

                                            AKERMAN LLP
                                            Proposed Attorneys for Debtor-in-Possession
                                            350 East Las Olas, Blvd., Suite 1600
                                            Ft. Lauderdale, Florida 33301
                                            Telephone: (954) 463-2700
                                            Facsimile: (954) 463-2224


                                            By:    /s/ Eyal Berger
                                             Eyal Berger, Esq.
                                             Florida Bar No. 11069
                                             eyal.berger@akerman.com
                                             Catherine Douglas, Esq.
                                             Fla. Bar No. 85843
                                             catherine.douglas@akerman.com




48579059;4
                                                 - 13 -
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
              Case 19-14930-RBR           Doc 8      Filed 04/16/19      Page 14 of 14



                                          SERVICE LIST


Office of the US Trustee                             Howard S. Toland, Esq.
51 S.W. 1st Ave.                                     Mitrani, Rynor,Adamsky & Toland P.A.
Suite 1204                                           1200 Weston Road
Miami, FL 33130                                      Penthouse
                                                     Weston, FL 33326

Ally                                                 CDS Business Services
PO Box 9001948                                       60 Hempstead Ave
Louisville, KY 40290-1948                            PO Box 380
                                                     West Hempstead, NY 11552

Corporation Service Company, as Rep                  Crossroads Financial Group, LLC
PO Box 2576                                          200 S. College St
Springfield, IL 62708                                Suite 1400
                                                     Charlotte, NC 28202

CT Corporation System, as Rep.                       Financial Agent Services
330 N Brand Blvd                                     PO Box 2576
Ste 700                                              Springfield, IL 62708
Attn. SPRS
Glendale, CA 91203

Newtek Business Credit                               Newtek Business Credit
60 Hempstead Ave                                     1981 Marcus Ave, Ste 130
5th Floor                                            New Hyde Park, NY 11042
West Hempstead, NY 11552

Newtek Business Services Corp.                       Newtek Small Business Finance, LLC
Attn. Legal Dept.                                    60 Hempstead Ave
212 W. 35th St., 2nd FL                              2nd FL
New York, NY 10001                                   West Hempstead, NY 11552

Secured Lender Solutions, LLC
PO Box 2576
Springfield, IL 62708




48579059;4
                                                 - 14 -
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
